ORDER

PER CURIAM.
Terry L. Hutton was convicted by a Jackson County jury on two counts of assault in the first degree, § 565.050, RSMo 2000, two counts of armed criminal action, § 571.015, RSMo 2000, and one count of unlawful use of a weapon, § 571.080.1(9), RSMo 2000, for which he was sentenced to serve a combination of sentences totaling thirty years in the custody of the Missouri Department of Corrections.
On appeal, Hutton assigns four points of trial court error. After a thorough review of the record, we conclude that no error of law appears. Although no jurisprudential purpose would be served by an extended opinion, a memorandum explaining the reasons for our decision has been provided to the parties.
Hutton’s convictions and sentences are affirmed. Rule 30.25(b).